Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Abstract is amended to have a single paragraph only. See MPEP § 608.01(b).

ABSTRACT
Methods and apparatuses exemplified in this disclosure provide mechanisms for a wireless communication device to indicate its Radio Access Technology (RAT) preferences to a wireless communication network, and for a wireless communication network to consider the RAT preferences of a given device when deciding which RAT the device will use. As a non- limiting example of the advantages flowing from these mechanisms, devices operating within a network that includes or is associated with multiple RATs can indicate their preferences for 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.B.C./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472